Title: To Benjamin Franklin from René-Georges Gastellier, 19 January 1783
From: Gastellier, René-Georges
To: Franklin, Benjamin


Monsieur et trés illustre docteurMontargis 19 janvier 1783.
Recevés, je vous supplie, mes actions de Graces trés humbles de l’honneur que vous voulés bien me faire en recevant la dédicace d’un ouvrage qui vient d’être orné du sceau de la societé royale de médecine à la quelle j’ai l’avantage d’appartenir, votre nom à son frontispice sera un témoignage aussi flatteur qu’honorable pour l’auteur.

Mademoiselle de fay vient de me faire part des entraves que votre modestie m’impose, et Conformement à vos désirs je viens de changer l’épitre dédicatoire que vous trouverés cy incluse. J’ose me flatter que celleci n’affectera point votre délicatesse, car il n’est pas possible de dire moins à quelqu’un qui merite autant. Au surplus j’obeis à vos ordres qui ne font qu’accroître mon admiration et le respect avec lequel je suis Monsieur et trés illustre docteur votre trés humble trés obeissant serviteur
Gastellier

P.S. Comme l’impression du petit ouvrage que j’ai l’honneur de vous presenter, est absolument finie, je vous serai infiniment obligé, Monsieur, de vouloir bien me faire parvenir au plutôt votre acceptation et de me faire part de vos observations sur vos titres, si j’en ai omis quelques uns.

 
Notation: Gastellier. 19 Jan 83
